Citation Nr: 1806188	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post bunionectomy of the left great toe.

2.  Entitlement to a rating in excess of 20 percent for status post bunionectomy of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for the service-connected status post bunionectomies of the bilateral great toes.

The Board previously remanded the appeal for further development in July 2014.  In June 2017, the Board remanded the appeal again in order to schedule the Veteran for a Board hearing.  Subsequently, a hearing was scheduled for September 8, 2017, which was postponed due to Hurricane Irma and rescheduled for October 17, 2017.  The record indicates the latter hearing was cancelled by the Veteran with no request to reschedule the hearing.  The notice letter was not returned as undeliverable.  Thus, no good cause has been shown for missing the hearing.  Thus, the Board deems the request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for her bilateral great toe disabilities.  

In an April 2017 Appellant Remand Brief, the Veteran's representative asserted that the September 2016 VA examination report is inadequate because it was conducted by an examiner (a physician assistant) who lacked the expertise necessary to evaluate the Veteran's foot disability.  He also argued that a new VA examination is needed, as the most recent one is over 8 months old.  The Board finds this argument to be without merit.  The representative has not provided any specific reason why the examiner is not qualified to evaluate hallux valgus and other foot disorders.  Moreover, the Federal Circuit has affirmed the presumption of competency for VA medical examiners.  See Mathis v. McDonald, 643 Fed. Appx. 968 (Fed. Cir. 2016).   As such, absent a showing of why the chosen examiners were not qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, the Board does not find any basis to conclude the examination was inadequate.  Furthermore, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Review of the file does not show any specific allegation, or clinical evidence, of actual worsening since the last VA examination.  

In another Appellant Brief received in December 2017, the Veteran's representative noted that a supplemental statement of the case (SSOC) was not issued as required.  While the Board regrets additional delay for correction of this administrative deficiency, the appeal must be remanded.  

The Board observes that the last SSOC was issued in January 2015.  Subsequently, the Veteran was afforded VA examinations of her hallux valgus disabilities in September 2016.  Additional VA treatment records from April 2016 through September 2017 were added to the claims file; several of these records are relevant to the issues on appeal.  The case was re-certified and transferred to the Board in November 2017.  

VA regulation, 38 C.F.R. § 19.37, requires the issuance of an SSOC unless the evidence is either: (1) duplicative; (2) discussed in an earlier SSOC or SOC; or (3) irrelevant to the issues on appeal.  Here, the aforementioned evidence is new and not duplicative of previously received evidence.  It is relevant to the issues on appeal.  It was not discussed in a subsequent SOC or SSOC.  The RO issued a rating decision in October 2016 discussing the September 2016 VA examination reports; however, the RO incorrectly indicated that such development stemmed from a new increased rating claim.  As shown in the Introduction, this appeal is pending from a May 2010 rating decision.  Thus, an SSOC, as opposed to a rating decision, should have been issued.  As none of the three exceptions to the issuance of an SSOC under 38 C.F.R. § 19.37 have been met, an SSOC must be issued.  In other words, since an adequate SSOC that addresses all of the pertinent evidence has not been provided to the Veteran, the claim must be returned to the AOJ so that such a document may be issued to the Veteran (and her accredited representative). The failure to issue an SSOC to provide consideration of the ongoing increased rating claims constituted a failure to comply with procedural due process.  See 38 C.F.R. §§ 19.31, 19.37 (2017). 

Accordingly, the case is REMANDED for the following action:

Review the evidence added to the record since the last SSOC in January 2015 to specifically include review of the evidence cited above and arrange for any further development suggested by the information therein.  Thereafter, return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




